                                                                                l.JSDC SDi\Y
UNITED STATES DISTRICT COURT                                                    DOCUMEN~-·
SOUTHERN DISTRICT OF NEW YORK                                                   ELEtTRO~lCA LY FILED
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _x

UNITED STATES OF AMERICA,
                                                                             l ,DOC #:
                                                                               DAT~ FILED:
                                                                                                           J     "




        -against-                                                             99 Cr. 654 (CM)

Alberto Orlandez-Gamboa,

               Defendant.
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _x

 ORDER DENYING DEFENDANT'S MOTION FOR COMPASTIONATE RELEASE: FILED
       PURSUANT TO 18 U.S.C. § 3582(c)(l)(A) ~ND THE FIRST STEP ACT

McMahon, J.:

        Orlandez-Gamboa is a drug kingpin.

        On May 25, 2005, District Court Judge Thomas P. Griesa, sentenced Orlandez- 1Gamboa

to a term of 480 months' imprisonment.

        On April 19 2021, Orlandez-Gamboa filed a motion for compassionate release, bursuant

to 18 U.S.C. § 3582(c)((l)(A) and the First Step Act. 1 The defendant argues that he sh mld be

granted compassionate release due to ( 1) his age (65 years) and health conditions, whic 1 he

argues place him at high risk for contracting COVID-19 (Dkt. 111 at 56-57, 60-61); (2 harsh

prison conditions stemming from the COVID-19 pandemic (id. at 9-15, 62-78, 80-87); and (3)

the sentencing court's improper consideration of conduct prior to December 16, 1997, "h

violation of the rule of specialty and the terms of his extradition (id. at. 17-21, 29-47, 8 7-108).

He also argues, citing United States v. Maumau, No. 08 Cr. 758, 2020 WL 806121 (D. Utah Feb.


1 On April 19, 2021, the defendant mailed the instant prose motion for compassionate release pursuant o 18 U.S.C.

§ 3582(c)(l)(A). (Dkt. 111). A "supplemental" letter in further support of his motion was docketed on I\, arch 29,
2011 (Dkt. 110).
                                                        1
18, 2020), that the Court should reduce his sentence due to changes to the "sentencing s ructure"

of 21 U.S.C. § 841 that have occurred since his sentencing. (Dkt. 110).

       The Government opposes the motion.

       Background

       As set forth in the defendant's presentence investigation report, throughout the 990s,

and until his extradition from Colombia to the United States in August 2000, the defen ant

served as the leader of a large-scale narcotics trafficking organization - known as the " aracol

Organization" or the "North Coast Cartel" - exporting cocaine from Colombia around t e world,

including into the United States. See PSR dated May 6, 2003 at 1111-12. The defendan was

arrested by Colombian authorities in 1998 on charges of kidnapping and murder. Id. at       14.

Despite his arrest, the defendant continued his drug trafficking with the help of associat' s both

inside and outside of the Colombian prison where he was held. Id. at ml 16, 20. In July 999,

while the defendant was imprisoned in Colombia, the United States sought the defenda t' s arrest

on criminal charges under United States law. Id. at 124. Subsequently, the United Stat s

formally requested the defendant's extradition. Id. That request was ultimately granted y the

Colombian Supreme Court of Justice on August 8, 2000, and the defendant was extradi ed to the

Southern District of New York on August 18, 2000. Id. at 125.

        On March 10, 2003, the defendant pied guilty to: (1) conspiracy to import into t e United

States five kilograms and more of mixtures and substances containing a detectable amo nt of

cocaine, in violation of21 U.S.C. § 963; (2) importation into the United States of five ilograms

and more of mixtures and substances containing a detectable amount of cocaine, in vio ation of

21 U.S.C. §§ 952(a) and 960(b)(l)(B); and (3) conspiracy to launder money, in violati n of 18


                                                  2
U.S.C. § l 956(h).

         On May 25, 2005, Judge Griesa sentenced the defendant to a total of 480 mont '

imprisonment, an above-Guidelines sentence.

         On June 1, 2005, the defendant appealed his sentence, arguing, in part, that the istrict

court had violated the terms of his extradition by considering conduct before Decembe 16, 1997.

The Second Circuit affirmed the judgment. United States v. Orlandez-Gamboa, 185 F.         pp'x 86

(2d Cir. 2006) (summary order). The defendant subsequently filed, inter alia, a petition pursuant

to 28 U.S.C. 2255 (Dkt. Oct. 31, 2007); a petition for a writ of audita querela (Dkt. 64); and a

motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c) and Amendment 78 of the

Sentencing Guidelines (Dkt. 71, 74), each of which was denied by the Court. (See Dkt. eb. 11,

2009, Dkt. 69, 85).

         The defendant, who is 65 years old, is currently incarcerated at Allenwood Lo     FCI. The

Bureau of Prisons ("BOP") calculates his projected release date as September 10, 2033 There

are currently zero inmates and staff at Allenwood Low Ft:I with positive COVID-19 c ses. 2

         Compassionate Release

         Under 18 U.S.C. § 3582(c), a district court "may not" modify a term of impriso      ent

once imposed, except under limited circumstances. One such circumstance is the so-ca led

compassionate release provision, which provides that a district court "may reduce the t rm of

imprisonment" where it finds "extraordinary and compelling circumstances."§ 3582(c (l)(A)(i).

A motion under this provision may be made by either the Bureau of Prisons or a defen ant, but




 2   https://www.bop.gov/coronavirus/ (last accessed June 23, 2021).

                                                  3
in the latter case only "after the defendant has fully exhausted all administrative rights o appeal

a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lap e of 30

days from the receipt of such a request by the warden of the defendant's facility, which ver is

earlier." Id. (emphasis added). Thus, where a compassionate release motion is brought y a

defendant who has not "fully exhausted all administrative rights," the district court "m                    not"

modify his term of imprisonment.

        If a defendant demonstrates that he has exhausted his administrative remedies

BOP, the Court must then consider whether the defendant has met his burden of establi hing

"extraordinary and compelling circumstances" warranting release. 3                    Until recently, thi Court-

and many of my district court colleagues-looked to United States Sentencing Gui deli es §

lBl.13 (the applicable Guidelines section for sentencing reductions pursuant 18 U.S.C. §

3582(c)(l)(A)(i)), for guidance on what constituted "extraordinary and compelling

circumstances."4         That changed on September 25, 2020, when the United States Court of


3 "A party with an affirmative goal and presumptive access to proof on a given issue normally has the b rden of
proof as to that issue." See, e.g., United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992).

4 The Application Notes to Section lBl.13 describe the circumstances under which "extraordinary and ompelling
reasons" exist. See § 1B 1.13 comment (n. l ). For example, the medical circumstances ground reads as fo ows:

(A)     Medical Condition of the Defendant.-

         (i)     The defendant is suffering from a terminal illness (i.e., a serious and advanced illness ith an end
                 of life trajectory). A specific prognosis of life expectancy (i.e., a probability of death ithin a  1
                 specific time period) is not required. Examples include metastatic solid-tumor cancer, myotrophic
                 lateral sclerosis (ALS), end-stage organ disease, and advanced dementia

         (ii)    The defendant is-

                 (I)        suffering from a serious physical or medical condition,

                 (II)       suffering from a serious functional or cognitive impairment, or

                 (III)      experiencing deteriorating physical or mental health because of the aging pro ess, that
                            substantially diminishes the ability of the defendant to provide self- care with n the
                                                           4
Appeals for the Second Circuit held that § I B 1.13 is not applicable to a motion bro ugh by a

defendant in the district court. United States .v. Brooker No. 19-32180-CR, 2020 WL 5 39712,

at *6 (2d Cir. Sept. 25, 2020).      The Second Circuit reasoned that the language of§ lB .13-

language that has not been updated since the passing of the First Step Act-addressed                  ly

sentencing reduction motions initiated by the Bureau of Prisons.            Id.   In making cle      that the

district court was not constrained by the narrow grounds for granting compassionate rel ase in §

1B 1.13, the Second Circuit declared unequivocally that "district courts have discretion o

consider the full slate of extraordinary and compelling reasons that an imprisoned pers n might

bring before [the court] in motions for compassionate release," and that "neither Appli tion

Note l(D), nor anything else in the now-outdated version of Guideline§ IBl.13, limits the

district court's discretion." Id at *7.

        What Brooker did not change, however, is the mandate in§ 3582(c)(l)(A)(i) th ta court

contemplating a defendant's release pursuant to that section must first consider the sent ncing

factors at 18 U.S.C. § 3553(a), to the extent they are applicable, and determine whether they

counsel for or against release. A court may still deny compassionate release where the               3553(a)

factors override, in any particular case, what would otherwise be extraordinary and co

circumstances.

        Orlandez-Gamboa Has Exhausted His Administrative Remedies with the BOP

        On June 8, 2020, the defendant emailed an admin1strative request for compassi nate

release to the warden of Allenwood Low FCI. On June 11, 2020 the BOP denied his re uest. The



                       environment of a correctional facility and from which he or she is not expecte to
                       recover.
Id.§ IB1.13 comment(n.l).

                                                       5
defendant made further administrative requests for relief on June 16, 2020 and June 24 2020.

These requests were denied on June 29, 2020. In each submission to the BOP, the defe dant

cited his health and the risk of catching COVID-19 as the bases for the requested relief.

                                                                    .
       Accordingly, Orlandez-Gamboa has exhausted his administrative remedies, and the

present motion for compassionate release is properly before the Court.

       Present Motion Before the District Court

       Orlandez-Gamboa health conditions do not give rise to extraordinary and comp Hing

reasons for a reduction in sentence. Apart from his age, defendant's BOP medical reco~i.s do not

indicate any health conditions that the Center for Disease Control suggests could possTy

increase his risk of severe illness from COVID-19. Moreover, his medical records indioate that

he has been fully vaccinated against COVID- 19 since February 3, 2021.

       Even if Orlandez-Gamboa had met his threshold burden of demonstrating an

"extraordinary and compelling" reason to be considered for compassionate release, the

sentencing factors at 18 U.S.C. § 3553(a)-which the Court must consider in connectio with a

motion for a sentence reduction, see 18 U.S.C. § 3582(c)(l)(A)-counsel against a sen ence

reduction.   Principal among those considerations are "(l) the nature and circumstance of the

offense and the history and characteristics of the defendant; (2) the need for the' senten e

imposed-(A) to reflect the seriousness of the offense, to promote respect for the law, nd to

provide just punishment for the offense; (B) to afford adequate deterrence to criminal c nduct;

[and] (C) to protect the public from further crimes of the defendant."    18 U.S.C. § 35 3(a)(l),

(2) (A-C).

        Orlandez-Gamboa's crimes are among the most serious, and Judge Griesa imposed a


                                                  6
sentence commensurate in length. As this Court found when it previously declined to r duce the

defendant's sentence, "it is hard to envision a defendant who merits a sentencing reduc ion ...

less than leader of a violent cartel. Through his conduct, the defendant has injured inn    erable

people, both by contributing in a very significant way to the drug epidemic in this cou try and by

threatening the safety and security of the public through his cartel's use of bribery, kid apping,

and assassinations, which helped fray the fabric of Colombian civil society." (Dec. &

85, at 7-8).

        The defendant's argument that the sentencing court violated the terms of his e1adition is

not a proper basis for compassionate release. See, e.g., United States v. Darco, 377 F. ipp'x 61,

64 (2d Cir. 2010) (motion pursuant to 28 U.S.C. § 2255 is the proper basis for challenglng the

legality of a sentence). Regardless, this argument is meritless. On direct appeal, the de ndant

raised the same argument about the sentencing court's alleged violation of the terms of his

extradition. The Second Circuit rejected that argument, holding that the "district court   ade clear

that Gamboa would receive the same sentence whether or not pre-December 16, 1997

was considered, and we find no fault with the factual findings that underlie this conclu ion."

United States v. Orlandez-Gamboa, 185 F. App'x 86 (2d Cir. 2006) (summary order). he

defendant offers no new reasons to doubt that conclusion.

        Nor do changes in the law since the defendant's sentencing justify a reduction i his

sentence. In Maumau, the court granted a reduction in sentence for a defendant convict d of

multiple counts under 18 U.S.C. § 924(c) whose sentence would have been lower were he

sentenced today because of the First Step Act of 2018. Maumau, 2020 WL 806121, at 5 (noting
                                                           '
that "[t]his court has repeatedly expressed its concern regarding the length of that sente' ce"). But


                                                  7
    the First Step Act does not apply to the defendant's offenses of conviction. 5 And alth ugh this

    Court found that, under Amendment 782 of the Sentencing Guidelines, the defendant'

    Guidelines would be lower were he sentenced today, this Court has already declined t reduce

    his sentence due to the serious nature of the offense-the Court finds no basis to alter ts

    previous ruling. (Dkt. 85).

           In sum, the defendant has failed to meet the substantial burden of showing extr ordinary

    and compelling reasons for a reduction in his sentence, and, in any event, the Section 3553(a)

    factors weigh against granting such relief.

           Defendant's motion for compassionate release is denied.

June 23, 2021




                                                    Colleen McMahon
                                                    District Court Judge




5
 Although §40 I of the FSA reduced mandatory minimum sentences applicable under 2 I U.S.C. § 8~ I. ( )(])(A) and
(B) for defendants with prior felony drug convictions, defendant was not sentenced under those prov1s10 s.
                                                       8
